                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

 Christie L. Collier,                               C/A. No. 3:19-553-CMC

                Plaintiff

        v.
                                                                  Opinion and Order
 Iacofano’s Food Service and Catering,

                Defendant.


       This matter is before the court on Plaintiff’s pro se complaint alleging discrimination by

her former employer, pursuant to 42 U.S.C. §§ 2000e et seq. ECF No. 1. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), DSC, this matter was referred to United

States Magistrate Judge Paige J. Gossett for pre-trial proceedings and a Report and

Recommendation (“Report”).

       On October 31, 2019, Defendant filed a motion for summary judgment. ECF Nos. 44, 45.

A Roseboro Order was mailed to Plaintiff, advising her of the importance of a dispositive motion

and the need to file an adequate response. ECF No. 47. Plaintiff filed a response to the motion.

ECF No. 50.

       On January 31, 2020, the Magistrate Judge issued a Report recommending Defendant’s

summary judgment motion be granted. ECF No. 53. The Magistrate Judge advised Plaintiff of

the procedures and requirements for filing objections to the Report and the serious consequences

if she failed to do so. Plaintiff has not filed objections, and the time to do so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the
court. See Matthews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After reviewing the complaint, the motion, the applicable law, the record, and the Report

and Recommendation of the Magistrate Judge, the court finds no clear error. Accordingly, the

Report and Recommendation of the Magistrate Judge is adopted and incorporated by reference.

        Defendant’s motion for summary judgment is granted (ECF No. 44), and this matter is

dismissed with prejudice.

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
February 27, 2020




                                                    2
